internal_revenue_service number release date index number ------------------ ----------------------- ---------- -------------- ----------- in re ------------------- ----------------------- ---------- ------------- ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number ------------------- refer reply to cc intl br1 plr-131778-04 date march legend taxpayer uk group a co b co c co us co year year date date date date country x dear ---------------- ------------------- ------------------- -------------- ---------------------------------------------- ---------------- ---------------- ------- ------- ----------------------- ------------------ -------------------------- -------------------------- ---------------- this is in response to a request dated date for a private_letter_ruling under article dividends of the convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and on capital_gains signed at london on date as amended by a protocol signed at washington on date the treaty the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts plr-131778-04 taxpayer is a u k corporation and member of the uk group a multinational group of corporations headed by a co for the period from year through year taxpayer was the percent direct legal owner of b co a resident of country x that made an election to be a disregarded_entity on date since date taxpayer has also owned percent of c co another country x company that made an election to be a disregarded_entity on date on date a restructuring occurred and b co was recapitalized the b co stock held by taxpayer was converted to class a stock b co created two additional classes of stock class b and class c which were issued to c co in exchange for property thus since date b co has been legally owned directly by taxpayer and c co a disregarded_entity of which the sole legal owner is taxpayer c co’s ownership does not affect b co’s status as a disregarded_entity because c co is also taxpayer’s wholly owned disregarded_entity b co has been the percent direct legal owner of us co since at least date the uk group has recently concluded that it would be preferable for taxpayer to own us co directly rather than through b co accordingly b co transferred its interest in us co to taxpayer it is contemplated that us co will repurchase some of its stock from taxpayer less than months after taxpayer acquires legal_title to the shares of us co taxpayer represents that for u s tax purposes this would be a dividend to the extent of us co’s earnings_and_profits taxpayer also represents that it would be a dividend under article a of the treaty ruling requested for purposes of the 12-month stock ownership requirement in article a of the treaty the taxpayer is the direct owner of shares in us co that are directly owned by wholly-owned disregarded entities of the taxpayer law and analysis under the general_rule of article of the treaty a contracting state may tax its residents on dividends_paid by a company that is a resident of the other contracting state under article the state of source may also tax dividends subject_to certain limitations article provides for exclusive residence-state taxation with respect to certain dividends_paid by a company resident in one contracting state to a company resident in the other contracting state under article a dividends are not taxable in the source state if the beneficial_owner is a company resident in the other contracting state that has owned shares representing percent or more of the voting power of the company paying the dividends for a 12-month_period ending on the date the dividend is declared and certain other requirements are satisfied the treasury_department technical explanation to article a clarifies that such shares must have been owned directly plr-131778-04 taxpayer has wholly owned us co through disregarded entities since -------- but it has held legal_title to the shares of us co for less than months accordingly to meet the 12-month holding_period required under article a taxpayer’s ownership of us co’s shares during the time that its disregarded entities held legal_title to such shares must be considered to be direct ownership taxpayer requests a ruling on the sole issue of whether for purposes of the 12-month stock ownership requirement contained in article a taxpayer was considered the direct owner of the shares of us co that were owned through its wholly-owned disregarded_entity while the technical explanation to article a clarifies that the term owned includes only direct ownership it does not define what types of ownership will be considered direct ownership under article general definitions unless the context otherwise requires or the competent_authorities agree on a common meaning an undefined term will have the meaning that it would have under the law of the state applying the treaty with any meaning under the applicable tax laws of that state prevailing over a meaning given to the term under other laws thus the term directly owned will have the meaning that it has under u s law unless the context otherwise requires sec_301 a allows a business_entity that is not a per_se_corporation to elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be disregarded as an entity separate from its owner under sec_301_7701-2 if an entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner domestic law clearly contemplates that the sole owner of a disregarded_entity is considered to own the assets of the disregarded_entity for federal tax purposes under sec_1_367_e_-1 stock owned by or for an entity that is disregarded as an entity separate from its owner disregarded_entity under sec_301 of this chapter are owned directly by the owner of such disregarded_entity emphasis added accordingly for purposes of the 12-month stock ownership requirement in article a of the treaty taxpayer will be considered to directly own the shares of us co that are owned by its wholly-owned disregarded entities unless the context otherwise requires as noted above article general definitions provides that an undefined term will have the meaning that it would have under the law of the state applying the treaty unless the context otherwise requires the technical explanation to article explains that plr-131778-04 the reference in both paragraph sec_1 and to the context otherwise requir ing a definition different from the treaty definition in paragraph or from the internal law definition of the contracting state whose tax is being imposed under paragraph refers to a circumstance where the result intended by the contracting states is different from the result that would obtain under either the paragraph definition or the statutory definition thus flexibility in defining terms is necessary and permitted emphasis added therefore to determine whether the context requires a definition of direct ownership that is different from that which is found in domestic law it is necessary to determine whether the result that the contracting states intended would be obtained under the provisions of article the joint_committee on taxation explanation of the treaty discusses the rationale for the zero rate of withholding with respect to dividends stating if the dividend-paying corporation is at least 80-percent owned by the dividends-receiving corporation it is arguably appropriate to regard the dividend-receiving corporation as a direct investor and taxpayer in the source country in this respect rather than regarding the dividend receiving corporation as having a remote investor-type interest warranting the imposition of second-level source-country tax thus the purpose of article a was to eliminate the withholding_tax on certain direct investment as noted above the threshold for being considered a direct investor under article a is direct ownership of at least 80-percent of the payor’s voting shares for the 12-month_period ending on the date the dividend is declared eligibility for the zero rate of withholding_tax provided by subparagraph a is also subject_to additional restrictions one such restriction states that companies qualifying for treaty benefits by virtue of the active trade_or_business or ownership-base erosion test must have acquired shares representing percent or more of the voting_stock of the company paying the dividends prior to date according to the technical explanation t his restriction supplements those imposed under article limitation_on_benefits and is necessary because of the increased pressure on the limitation_on_benefits tests resulting from the fact that the convention is one of the first u s tax_treaties to provide for a zero rate of withholding on inter-company dividends the test is intended to prevent companies from re-organizing in order to become eligible for the zero rate of withholding_tax in circumstances where the limitation_on_benefits provision does not provide sufficient protection against treaty-shopping plr-131778-04 the technical explanation continues to explain that i n order to prevent this type of treaty-shopping the convention imposes an additional holding requirement on companies that qualify for benefits only under the active_conduct_of_a_trade_or_business test paragraph of article or under the ownership-base erosion test paragraph f of article for those companies the zero rate of withholding_tax is available only with respect to dividends received from companies that the recipient company owned directly or indirectly prior to date the 12-month holding_period requirement contained in paragraph a is therefore not necessary to prevent companies from re-organizing in order to become eligible for the zero rate of withholding_tax in circumstances where the limitation_on_benefits provision does not provide sufficient protection against treaty-shopping rather the threshold is necessary to prevent the short-term shifting of ownership of a subsidiary to obtain the benefit of the zero rate in the case at hand defining the term direct ownership to include stock directly owned by taxpayer’s disregarded_entity is not contrary to the purpose of article a -the elimination of the withholding_tax on direct investment-and does not cause a result that was not intended by the contracting parties accordingly on the facts presented the context does not require direct ownership to be defined in a manner that differs from domestic law based solely on the information submitted and the representations made by the taxpayer we conclude that for purposes of the 12-month stock ownership requirement in article a of the treaty taxpayer is the direct owner of shares in us co that are directly owned by wholly-owned disregarded entities of the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to whether taxpayer has derived dividends within the meaning of the regulations under code sec_894 or article of the treaty no opinion is expressed as to whether taxpayer qualifies for benefits under article of the treaty this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-131778-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ________________________________ s karen rennie senior technical reviewer office of associate chief_counsel intl cc
